DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-4, 7, 8, 11-19, and 21 are allowed for the reasons set forth by applicant in the response of 1/12/2021.   Namely, the prior art of record does not show the subject matter of previous claim 6 which has been incorporated into all independent claims.   While the prior art shows transporting automobiles along a manufacturing path using a conveyor belt with the designated position calculated as a function of the cycle time and the displacement velocity of the conveyor belt, the prior art does not specifically show wherein the visual indicator is a line pattern wherein the length of the line pattern extends in a direction transverse to the displacement velocity of the conveyor belt and wherein a position of the line pattern relative to the imaged conveyor belt indicates a centre position of the automobile on the conveyor belt.   It is this concept which defines the present claims over the prior art of record, namely Blaine, Madden, and Huebner as used in the prior rejection.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117